UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):January 3, 2012 GREEN PLANET GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-136583 41-2145746 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 14988 N. 78th Way, Suite 103, Scottsdale, AZ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 480-222-6222 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant's Certifying Accountant. On January 12, 2012, the Board of Directors and the Audit Committee of the Board of Directorsof the Company approved the engagement of SingerLewak LLP (“SingerLewak”)as the Company’s new independent registered public accounting firm. During the Company’s two most recent fiscal years ended March 31, 2011 and 2010 and through January 12, 2012, neither the Company, nor anyone acting on its behalf, consulted with SingerLewak regarding (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and SingerLewak did not provide either a written report or oral advice to the Company that SingerLewak concluded was an important factor considered by the Company in reaching a decision as to any accounting, auditing, or financial reporting issue; or (ii) any matter that was the subject of any disagreement, as defined in Item 304 (a)(1)(iv) of Regulation S-K and the related instructions, or a reportable event within the meaning set forth in Item 304(a)(1)(v) of Regulation S-K. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 3, 2012, James C. Marshall, Chief Financial Officer of the Company, resigned from all his positions with the Company and all of its subsidiaries. The Company is considering candidates for the position of Chief Financial Officer, which candidates include existing employees of the Company. In the interim, the Company will rely on existing employees to assume Mr. Marshall’s responsibilities. A copy of Mr. Marshall’s Letter of Resignation is attached hereto as Exhibit 17.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Letter of Resignation of James C. Marshall dated January 3, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:January 13, 2012 GREEN PLANET GROUP, INC. By: /s/Edmond L. Lonergan Edmond L. Lonergan President and Chief Executive Officer 3
